                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:

         Billy Joe McPherson                                CASE NO: 1:16-bk-06848
                                                            CHAPTER 13
                 Debtor.                                    JUDGE MARIAN F. HARRISON


THE DEADLINE FOR FILING A TIMELY RESPONSE IS: 4/18/2019
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: 4/26/2019, AT 9:00 A.M.
IN FEDERAL BUILDING AND COURTHOUSE, 815 SOUTH GARDEN STREET, COLUMBIA,
TN 38401.

                         NOTICE OF MOTION TO MODIFY PLAN
                 TO TEMPORARILY SUSPEND CHAPTER 13 PLAN PAYMENTS



      Debtor has asked the court for the following relief: to temporarily suspend chapter 13 plan
payments for three (3) months.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion
by entering the attached order, or if you want the court to consider your views on the motion, then on or
before the response date stated above, you or your attorney must:

1.       File with the court your response or objection explaining your position. Please note: the
         Bankruptcy Court for the Middle District of Tennessee requires electronic filing. Any response or
         objection you wish to file must be submitted electronically. To file electronically, you or your
         attorney must go to the court website and follow the instructions at:
         <https://ecf.tnmb.uscourts.gov>.

         If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584.
         You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN
         (Monday - Friday, 8:00 a.m. - 4:00 p.m.).

2.       Your response must state the deadline for filing responses, the date of the scheduled hearing and
         the motion to which you are responding.

         If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may
check whether a timely response has been filed by viewing the case on the court’s website at
<https://ecf.tnmb.uscourts.gov>.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter the attached order granting that relief.

Dated: March 28, 2019                                       /s/Alise Housden
                                                            Alise Housden TN Bar# 034282
                                                            Attorney for Debtor



Case 1:16-bk-06848          Doc 69      Filed 03/28/19 Entered 03/28/19 15:26:16                   Desc Main
                                        Document     Page 1 of 7
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:

          Billy Joe McPherson                              CASE NO: 1:16-bk-06848
                                                           CHAPTER 13
                 Debtor.                                   JUDGE MARIAN F. HARRISON



                             MOTION TO MODIFY PLAN
                 TO TEMPORARILY SUSPEND CHAPTER 13 PLAN PAYMENTS



          Comes now the Debtor, Billy Joe McPherson, by and through counsel, and hereby moves this court

for an order temporarily suspending chapter 13 plan payments for a period of three (3) months. In support

of this motion, Debtor would show the following:

          1.     Debtor lost his job on March 25, 2019.

          2.     Debtor is currently looking for employment and believes he will get a job within three (3)

months.

          3.     Debtor attended the Trustee’s Financial Management class on September 17, 2018.

          4.     Despite Debtor’s best efforts, funding of the plan will leave the Debtor without sufficient

income to meet necessary living expenses. See attached Amended Family Budget.

          5.     Debtor proposes:

                 a. During the period of suspension, the Trustee refund to the Debtor any funds received.

                 b. After the period of suspension, plan payments increase to $291.50 weekly.

                 c. The guaranteed minimum dividend to allowed unsecured claim remain at 0%.

                 d. After the period of suspension, the Debtor make all future payments in accordance with

                     the confirmed Chapter 13 plan and that should the Debtor fail to make any payment as

                     required, without further approval of the court, the case will be dismissed upon filing of

                     notice by the Trustee, without further hearing.




Case 1:16-bk-06848          Doc 69     Filed 03/28/19 Entered 03/28/19 15:26:16                   Desc Main
                                       Document     Page 2 of 7
                e. That the Debtor will continue to forward all tax refunds received during the remainder

                    of the case and subsequent to this order to the trustee for application to the plan.

        6.      There shall be no changes to the treatment of the secured creditors. No other terms of the

confirmation order shall be affected by the plan payment suspension.

        WHEREFORE, PREMISES CONSIDERED, Billy Joe McPherson prays for an order

temporarily suspending chapter 13 plan payments for a period of three (3) months.

        Dated on March 28, 2019.

                                                  Respectfully submitted,


                                                  /s/Alise Housden
                                                  Alise Housden TN Bar# 034282
                                                  Long, Burnett & Johnson, PLLC
                                                  302 42nd Avenue North
                                                  Nashville, TN 37209
                                                  T: 615-386-0075
                                                  F: 615-864-8419
                                                  ecfmail@tennessee-bankruptcy.com

                                                  Attorney for Debtor




Case 1:16-bk-06848         Doc 69     Filed 03/28/19 Entered 03/28/19 15:26:16                     Desc Main
                                      Document     Page 3 of 7
                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF TENNESSEE
                                                           NASHVILLE DIVISION

     IN RE:
                    Billy Joe McPherson                                                    CASE NO.             16-06848

                    DEBTOR                                                                 CHAPTER 13




                                                 AMENDED MONTHLY FAMILY BUDGET


                                                                           Prior Budget     Current Budget
Dates of Budgets:                                                              7/20/2018           3/25/2019
EXPENSES
Rent/Mortgage Payment:                                                           $150.00              $150.00
Utilities:                                      Prior        Current
      Electric, heat, natural gas                  $50.00         $50.00
      Water, sewer                                   $0.00         $0.00
      Telephone/Cell Phone/Inet/Cable              $50.00       $100.00
      Home Maintenance                               $0.00         $0.00
      HOA Dues                                       $0.00         $0.00
      Other                                          $0.00         $0.00
      Other:                                         $0.00         $0.00
      Total Utilities                                                            $100.00              $150.00
Food                                                                             $150.00              $150.00
Child Care, Children Education Costs                                               $0.00                $0.00
Clothing, Laundry, dry cleaning                                                   $10.00               $10.00
Personal Care Products                                                            $20.00               $20.00
Medical and Dental Expenses                                                       $15.00               $15.00
Transportation (not including car pmts                                           $100.00              $100.00
Insurance (not deducted from wages):
      Auto                                        $230.00       $252.00
      Life                                          $0.00         $0.00
      Home                                          $0.00         $0.00
      Renters                                       $0.00         $0.00
      Other:                                        $0.00         $0.00
      Total Insurance:                                                           $230.00              $252.00
Taxes: (not deducted from wages)                                                   $0.00                $0.00
Domestic Support (Alimony, Child Support)                                          $0.00                $0.00
Car Payments                                                                       $0.00                $0.00
Other Monthly Expenses
      Entertainment                                                                $0.00                $0.00
      Charitable/Religious Donations                                               $0.00                $0.00
      Other                                                                        $0.00                $0.00
      Other                                                                        $0.00                $0.00
      Other                                                                        $0.00                $0.00
      Other                                                                        $0.00                $0.00
TOTAL MONTHLY EXPENSES:                                                          $775.00              $847.00




     Case 1:16-bk-06848                     Doc 69   Filed 03/28/19 Entered 03/28/19 15:26:16                              Desc Main
                                                     Document     Page 4 of 7
         INCOME                                                                 Prior Budget Current Budget
         Debtor's Gross Income:                                                    $2,253.33          $0.00
         Spouse's Gross Income:                                                        $0.00          $0.00
         Payroll Deductions:
                    Payroll Taxes             $389.91         $0.00
                    401(k)                      $0.00         $0.00
                    Insurance                   $0.00         $0.00
                    401(k) Loan                 $0.00         $0.00
                    Other                       $0.00         $0.00
                    Other                       $0.00         $0.00
                    Total Payroll Deductions:                                       $389.91           $0.00
         Other Regular Income:
                    Support/Alimony             $0.00         $0.00
                    Pension/SS/VA               $0.00         $0.00
                    Family Contributions        $0.00         $0.00
                    Other                       $0.00         $0.00
                    Other                       $0.00         $0.00
                    Other                       $0.00         $0.00
                    Other:                      $0.00         $0.00
            Total Other Regular Income:                                                $0.00          $0.00
         TOTAL MONTHLY INCOME:                                                     $1,863.42          $0.00

         SUMMARY:
         Total Monthly Income                                                      $1,863.42          $0.00
         Minus Total Monthly Expenses                                                $775.00        $847.00
         Equals Monthly Surplus:                                                   $1,088.42       -$847.00

         Monthly Plan Payment:              $1,110.42  $1,263.17
         Duration of Plan (months):       37 Months 32 Months Remaining
         Dividend to Unsecured Creditors (%    0.00%      0.00%
         Secured Creditors Affected:




         *Explain any increase/decrease in income/expenses that exceeds 10%:
         Income: Debtor lost job and is currently looking for new employment.
         Expenses: Cell phone bill increased from last budget.
         Expenses: Auto insurance monthly payment increased from last budget.




                /s/ Billy Joe McPherson
         Debtor
         March 25, 2019
         Date




Case 1:16-bk-06848           Doc 69         Filed 03/28/19 Entered 03/28/19 15:26:16                          Desc Main
                                            Document     Page 5 of 7
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:

          Billy Joe McPherson                              CASE NO: 1:16-bk-06848
                                                           CHAPTER 13
                  Debtor.                                  JUDGE MARIAN F. HARRISON



                            ORDER MODIFYING PLAN
           TO TEMPORARILY SUSPEND DEBTOR’S CHAPTER 13 PLAN PAYMENTS
                           FOR A PERIOD OF 3 MONTHS



          Upon consideration of Debtor’s Motion to Modify to Temporarily Suspend Chapter 13 Plan

Payments, it appears to the Court that notice of said motion pursuant to LBR 9013 has been given. It further

appears to the Court no objections, responses or otherwise have been filed within the twenty-one (21) day

response period. It is therefore

          ORDERED that the Debtor’s Chapter 13 plan payments be suspended for a period of three (3)

months beginning upon entry of this order. It is further

          ORDERED that during the period of suspension, the Trustee refund to the Debtor any funds received.

It is further

          ORDERED that after the period of suspension, plan payments increase to $291.50 weekly. It is further

          ORDERED that the guaranteed minimum dividend to allowed unsecured claim remain at 0%. It is

further

          ORDERED that after the period of suspension, the Debtor make all future payments in accordance

with the confirmed Chapter 13 plan and that should the Debtor fail to make any payment as required, without




Case 1:16-bk-06848           Doc 69     Filed 03/28/19 Entered 03/28/19 15:26:16                 Desc Main
                                        Document     Page 6 of 7
further approval of the court, the case will be dismissed upon filing of notice by the Trustee, without further

hearing. It is further

         ORDERED that the Debtor will continue to forward all tax refunds received during the remainder of

the case and subsequent to this order to the trustee for application to the plan.

         IT IS SO ORDERED.

                                                    THIS ORDER WAS SIGNED AND ENTERED
                                                    ELECTRONICALLY AS INDICATED AT THE TOP
                                                    OF THE FIRST PAGE


Approved For Entry By:


/s/Alise Housden
Alise Housden TN Bar# 034282
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
T: 615-386-0075
F: 615-864-8419
ecfmail@tennessee-bankruptcy.com

Attorney for Debtor




Case 1:16-bk-06848          Doc 69      Filed 03/28/19 Entered 03/28/19 15:26:16                  Desc Main
                                        Document     Page 7 of 7
